 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                          SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   PACIFIC SURF DESIGNS, INC.,                         Case No.: 3:20-cv-01464-BEN-BLM
     a Delaware corporation,
 8
                          Plaintiff,                     ORDER GRANTING MOTION TO
 9                                                       WITHDRAW AS COUNSEL
     v.
10
                                                         [ECF No. 67]
     WHITEWATER WEST INDUSTRIES,
11
     LTD., a Canadian corporation;
12   GEOFFREY CHUTTER, an individual;
     FLOWRIDER INC., a California
13
     corporation; MARSHALL MYRMAN, an
14   individual; AQUATIC DEVELOPMENT
     GROUP, INC., a New York corporation;
15
     and DAVID KEIM, an individual,
16                       Defendants.
17
18         The Court has reviewed Plaintiff Pacific Surf Designs, Inc.’s motion to allow one
19   of its attorneys, Jeffrey E. Grell, to withdraw. ECF No. 67. Plaintiff is currently
20   represented by another lead attorney of record, James Robertson Martin, from Zelle LLP,
21   who will continue representing Plaintiff. Counsel declares his client will not suffer
22   prejudice from his withdrawal. See Decl. to ECF No. 67. Good cause appearing,
23   Plaintiff’s motion is GRANTED. The Clerk of Court shall remove Mr. Grell as counsel
24   of record and terminate his receipt of e-Filings.
25         IT IS SO ORDERED.
26   Dated: June 18, 2021                          __________________________________
                                                   HON. ROGER T. BENITEZ
27
                                                   United States District Judge
28
                                                   1
                                                                             3:20-cv-01464-BEN-BLM
